DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,5,6,7,11,14,18,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIDMER et al. CN107112814A in view of KESLER et al. 20120248888.
CLAIMS 1,7,14,18
	WIDMER et al. discloses an apparatus for detecting a presence of a foreign object in an
inductive wireless power transfer system, the apparatus comprising:
a sensing system comprising:
one or more sense coils, at least a portion of the one or more sense coils configured to inductively sense the foreign object via a magnetic field ( ABSTRACT, One aspect of the present disclosure provides a device for detecting object (1150). The device comprises a sensing coil (1102). The device comprises a processor configured to change a reactance according to previous value of reactance of the sensing coil to determine the sensing coil. processor is configured according to the previous resistance value of the sensing coil to determine the variation of the resistance of the sensing coil. processor is configured based on a relationship between variation of resistance variation and the sensing coil of the sensing coil of reactance between to determine the presence of an object. by performing arctangent operation of the variation of resistance processor variation of reactance of the sensing coil divided by the sensing coil.);
and
WIDMER et al. does not disclose a heat sensitive material having a property that changes as a function of temperature, the heat sensitive material configured to change an electrical characteristic of at least a portion of the one or more sense coils as a function of the property;
KESLER et al. teaches [1154] In an another embodiment, as depicted in FIG. 142(b), strips, wires, strings, and the like of heat sensitive material 14203 are arranged across the face of the source resonator 14201. The strips 14203 are coupled to appropriate sensing circuitry to detect the changes in properties of the strips 14203 due to heating from objects on top of the resonator and are used to control the power output or other operating characteristics of the resonator or notify the user of possible hot items on top of the resonator as described above.

It would have been obvious to one having ordinary skill in the art at the time of the invention to  have combined the teachings of the above references to control a controller coupled to the sensing system, the controller configured to measure the electrical characteristic of the one or more sense coils and determine a presence of the foreign object based on a change of the measured electrical
characteristic.


CLAIM 2
	WIDMER et al. in view of KESLER et al. the apparatus of claim 1.
 KESLER et al. teaches wherein the property of the heat sensitive
material comprises one or more of a resistivity, a conductivity, an impedance, an
insulation resistance, and a capacitance.
CLAIMS 5,6
	WIDMER et al. in view of KESLER et al. the apparatus of claim 1.
	Kesler ET AL. teaches  [0060] FIGS. 10 (a) and (b) show two examples of trace structures formed on printed circuit boards and used to realize the inductive element in magnetic resonator structures.
	It would have been obvious to one having ordinary skill in the art to print a sense coil with one or more turns of an electrical conductor to sense the inductance change of the coil due to temperature.
CLAIM 11
	WIDMER et al. in view of KESLER et al. the apparatus of claim 1.
	KESLER et al.  teaches [1147] In some embodiments it may be possible to determine the source of a temperature increase by turning on and off the power transfer and examining temperature readings to see whether they correlate or follow the modulation of power transfer. For example, if the safety system suspects (e.g., due to a high sensor reading) there might be an object that is being heated due to the wireless power transfer, the safety system may temporaly modulate the level of wireless power transfer in a prescribed or random temporal fashion. If heating or a temperature increase detected by a sensor follows the modulation of the power source there may be a high likelyhood that the wireless power transfer is causing a heating effect of a foreign object.

CLAIM 23
	WIDMER et al. in view of KESLER et al. the apparatus of claim 1.
WIDMER et al. wherein the controller determines the presence of the foreign object by correlating the measured electrical characteristic with a level of an alternating magnetic field generated by the inductive wireless power transfer system (see WIDMER et al. teaching in claim 1 rejection.

Allowable Subject Matter
Claims 3,4,8-10,12,13,15-17,19-22,24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
June 28, 2022




/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836